Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group IV (i.e. claims 58-66, 70, 73-79, and 86-87) and election of the compound 177039 in the reply filed on 10/14/22 is acknowledged.  Claims 58-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/22.
Claims 58-87 are currently pending in the application.  However, due to a restriction requirement, claims 60, 63, 67-69, 71-72, and 75-85 are withdrawn from further consideration and claims 58-59, 61-62, 64-66, 70, 73-74, and 86-87 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

							IDS

	The information disclosure statements (IDS) submitted on 03/04/22, 05/09/22, 08/17/22, 09/21/22, and 10/14/22 are acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 61-62 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claims 61-62 are particularly vague and indefinite given that applicant is claiming alkylene chain in claims 61 and 62 (in sentence 2 of claims 61-62) and yet applicant fails to recite any alkylene in dependent claim 60 from which the aforementioned claims depends from.  Specifically, claim 60 refers to carbocylic group which refers to a cyclic carbon ring and failed to define any other definition for “carbocyclic group”.  As a  result, a broad and reasonable interpretation is given to the term.  The examiner contends that the use of a narrow scope and a broader scope in the same claim renders the claim indefinite since the boundaries of the claims are not discernible.  As a result, the examiner maintains that one of ordinary skill in the art would not be able to fully ascertain the metes and bounds of the aforementioned claims.
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  However, for the sake of compact prosecution, the examiner will construe that L2 does not encompass alkylene chain groups in claim 60.

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 58-59, 61-62, 64-66, 70, 73-74 and 86 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 24, 26-29, 31-34, 36, and 38-39 of copending Application No. 17/687,550 (hereinafter Jang US Patent Application No. ‘550).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of compounds that are useful in degrading Tau proteins and/or treatment of diseases.  The claimed invention and co-pending application Jang ‘550 are rendered obvious over another as the claimed invention teaches a broad genus of compounds of Formula (I) to Formula (VI) and pharmaceutically acceptable salts thereof  whereas Jang ‘550 teaches a method of treating synucleinopathy comprising administering a broad genus of EBM which is a pyridinone attached to an indole and formula C and pharmaceutically salts thereof.  Importantly, claim 39 recites compound 177038 that overlap in scope with the instant invention.  Additionally, while Jang ‘550 is directed to a method, said method necessarily uses said compound in order to perform its treatment and thus renders the compound obvious.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/687,550.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 58-59, 61-62, 64-66, 70, 73-74 and 86-87 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 20-21, 24, and 27 of copending Application No. 17/320,882 (hereinafter Jang US Patent Application No. ‘882).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of compounds that are useful in degrading Tau proteins and/or treatment of diseases.  The claimed invention and co-pending application Jang ‘882 are rendered obvious over another as the claimed invention teaches a broad genus of compounds of Formula (I) to Formula (VI) and pharmaceutically acceptable salts thereof  whereas Jang ‘882 teaches a subgenus of EBM-L-TBM formula A which is a pyridinone attached to an indole and formula C and pharmaceutically salts thereof.  Importantly, claim 20 recites compound 177039, the same elected species in the instant invention and thus overlap in scope with the instant invention.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/320,882.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 58-59, 61-62, 64-66, 70, 73-74 and 86-87 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 8-11, and 13-17 of U.S. Patent No. 11,291,732 (hereinafter Jang US Patent No. ‘732).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of compounds that are useful in degrading Tau proteins and/or treatment of diseases.  The claimed invention and co-pending application Jang ‘732 are rendered obvious over another as the claimed invention teaches a broad genus of compounds of Formula (I) to Formula (VI) and pharmaceutically acceptable salts thereof whereas Jang ‘732 teaches a method comprising administering a subgenus of EBM-L and formula C which is a pyridinone attached to an indole and formula C and pharmaceutically salts thereof.  Importantly, claim 14 recites compound 177039, the same elected species in the instant invention and thus overlap in scope with the instant invention.  Additionally, while Jang ‘732 is directed to a method, said method necessarily uses said compound in order to perform its treatment and thus renders the compound obvious. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 11,291,732.
Conclusion
No claims are allowed.

The closest art is Gray et al. (WO 2020/006264 A1, cited by applicant and filed on an IDS 1449) who teach ligand to cereblon of formula (I) wherein a pyridinone is attached to an isoindole ring but the remaining functional attachment groups differ from the instant invention. Consequently, Gray et al. fail to render obvious the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/01/2022